Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 6/30/2021, wherein claims 1-16, 21-24 are pending, and claims 5,6,14, and 16 are withdrawn. 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the first opening" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The applicant previously claims a plurality of openings, but not a first opening. Therefore, it is unclear if the first opening is one of the plurality of openings or an additional structure. For the purposes of this office 

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taiwan Baihe Industry (CN204763616).

Regarding claim 21, Taiwan Baihe Industry teaches an article of footwear (fig. 6), comprising: an upper (400); a sole structure (see annotated fig.); a tubular structure (200 closest to toe end of footwear) forming a tunnel (paras. 30,33 of translation), the tunnel being at least partially enclosed along an entire length of the tubular structure (figs. 4,6, paras. 30,33, at least via the bottom surface of the tubular structure) which extends from a first end to a second end of the tubular structure (opposing ends of 200); a plurality of openings in a sidewall of the tubular structure (where 310 extends through), the plurality of openings being spaced apart along the length of the tubular structure (fig. 6); a first tensile strand (300) extending through at least a portion of the tunnel of the tubular structure (paras. 30,33); a second tensile strand (600) that extends across a portion of the upper and around the first tensile strand proximate the first 
Regarding claim 22, Taiwan Baihe Industry teaches wherein the tubular structure extends continuously from the medial side to the lateral side of the upper (fig. 6, extends on both sides of a longitudinal midline of the upper).
Regarding claim 23, Taiwan Baihe Industry teaches wherein the tubular structure (200 closest to toe end of footwear)  extends along a forefoot region of the upper (see annotated fig.).
Regarding claim 24, Taiwan Baihe Industry teaches the tubular structure extends along a bite line of the upper (extends along the bite line at A, see annotated fig.).


    PNG
    media_image1.png
    829
    969
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7,8,10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudio (U.S. Patent No. 5371957) in view of Stanev (U.S. 20120144631).

Regarding claim 7, Gaudio teaches an article of footwear (10), comprising: an upper (14) and a sole structure (12) joined at least at a bite line of the article of footwear (where 12 and 14 meet); a tubular structure (20a which surrounds 30a) including a first end (see annotated fig.), a second end (see annotated fig.), and an intermediate portion (20a between first and second ends, fig. 1) disposed between the first end and the second end; the tubular structure forming a tunnel extending through the tubular structure from the first end to the second end (col. 3, lines 12-30, 43-56), wherein the intermediate portion of the tubular structure includes a surface with a plurality of openings (openings through which 30A extends exposing 30A, see annotated fig.)(figs. 1,2,4A)  including a first opening and a second opening (figs. 1,2,4A), the first opening and the second opening extending to the tunnel (figs. 1,2,4A); a first tensile strand (30A) extending through the tunnel of the tubular structure (col. 3, lines 12-30, 43-56); a second tensile strand (62, shoe laces) having a first portion attached to an attachment region of the article of footwear  (portion of shoe laces attached to 28A or 28B at an opening, fig. 2) and a second portion engaged with the first tensile strand proximate the first opening (portion of laces engaged with 30A at first opening), the second tensile strand extending across a portion of the upper and around the first tensile strand proximate the first opening (portion of upper adjacent first opening, fig. 2); the second tensile strand having a third portion attached to an attachment region of the article of footwear  (portion of shoe laces attached to 28A or 28B at another opening, fig. 2), and 
Stanev teaches a shoe lace (100) (fig. 1) having a first strand (200) and a second strand (300)(para. 26)(fig. 2) that resists untying (para. 27).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the shoe lace of Gaudio with the shoe lace of Stanev such that a second tensile strand has a first portion attached to an attachment region of the article of footwear and a second portion engaged with the first tensile strand proximate the first opening,  the second tensile strand extending across a portion of the upper and around the first tensile strand proximate the first opening; the third tensile strand having a first portion (corresponding the location of the third portion above) attached to an attachment region of the article of 
Regarding claim 8, the Gaudio/Stanev combined reference teaches the first tensile strand (30A) extends out of the opening and engages the second tensile strand (62, shoe laces)  externally to the tunnel (figs. 1,2,4A) (col. 3, lines 51-56).
Regarding claim 10, the Gaudio/Stanev combined reference teaches the intermediate portion (20a between first and second ends, fig. 1) includes a tab portion (see annotated fig.) attached to the article of footwear proximate the bite line (fig. 2).
Regarding claim 11, the Gaudio/Stanev combined reference teaches the first end of the tubular structure and the second end of the tubular structure each have an opening (has end openings to receive 30A) (figs. 1,3, col. 3, lines 12-30, 43-56) .
Regarding claim 12, the Gaudio/Stanev combined reference teaches the intermediate portion (20a between first and second ends ) includes more than two openings (openings through which 30A extends exposing 30A)(figs. 1,2,4A).
Regarding claim 13, the Gaudio/Stanev combined reference teaches a spacing between the plurality of openings is regular(figs. 1,2,4A).

Claim 9 /are rejected under 35 U.S.C. 103 as being unpatentable over Gaudio (U.S. Patent No. 5371957) in view of Stanev (U.S. 20120144631) in view of Oreck (U.S. Patent No. 6052921).

Oreck teaches similar footwear wherein a second tensile strand (30) extends through an opening into a tunnel (95)(fig. 7) and wraps around an interior element (fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the tubular structure of the Gaudio/Stanev combined reference such that the second tensile strand extends into the opening and engages the first tensile strand within the tunnel in view of Oreck in order to cover the first tensile strand to protect it from damage.

Claim 15 /are rejected under 35 U.S.C. 103 as being unpatentable over Gaudio (U.S. Patent No. 5371957) in view of Stanev (U.S. 20120144631) in view of Follet et al. (U.S. 20140196311).
Regarding claim 15, the Gaudio/Stanev combined reference fails to teach two or more tensile strands pass through the tunnel.
Follett teaches similar footwear where two or more tensile strands (840,850,860) pass through a tunnel (fig. 8)(para. 87).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have had two or more tensile strands pass through the tunnel of the Gaudio/Stanev combined reference in view of Follet in order to provide increased strength and support to the upper.


    PNG
    media_image2.png
    854
    929
    media_image2.png
    Greyscale





	Allowable Subject Matter
Claims 1-4 are allowed.
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Gaudio fails to teach that an intermediate portion of the tubular structure extends continuously along the bite line from a rear foot region to a forefoot region, the examiner contends that Gaudio discloses the intermediate portion (20a between first and second ends, fig. 1) extends continuously along the bite line from a rearfoot region to a forefoot region of the article of footwear (see annotated fig.).  “Along” is defined by merriam-webster.com as “ in a line matching the length or direction of”. The intermediate portion extends in a line matching at least the direction of the bite line thereby meeting applicant’s claim limitation. 
Applicant’s remaining arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the reference(s) being used in the current rejection. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ABBY M SPATZ/Examiner, Art Unit 3732       

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732